Citation Nr: 0517357	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-18 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for migraines 
(previously characterized as cranial neuralgia), currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946 and from August 1947 to June 1949.  

This appeal arises from a October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California,  which denied an increased rating 
for cranial neuralgia and compensation for vision problems 
under 38 C.F.R. § 1151.  

The veteran limited his appeal to the issue of an increased 
rating for cranial neuralgia in his January 2000 notice of 
disagreement.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2004).  

The Board of Veterans' Appeals (Board) remanded the claim in 
November 2003.  The development ordered in the remand was 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  Based 
on the VA examination conducted in response to the Board 
remand, the RO granted an increased rating to 50 percent for 
migraines.  The VA examiner classified the veteran's service-
connected disorder, not as cranial neuralgia, but as migraine 
or vascular headaches.  The RO then rated the veteran's 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for 
evaluating migraine headaches.  


FINDINGS OF FACT

1.  In service the veteran was hit by falling boxes and fell 
into the hole of a ship, the only chronic residual of his 
injuries diagnosed in service were headaches.  

2.  The only currently diagnosed symptom of the veteran's 
service-connected disability are migraines or vascular type 
headaches.   


CONCLUSION OF LAW

The criteria for an evaluation, in excess of 50 percent, for 
migraines have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In November 2003, the Board remanded the veteran's claim, in 
part, to cure any defect in notifying the veteran of the 
provisions of VCAA.  The veteran was provided a VA 
examination in June 2004 and the VA obtained the veteran's VA 
medical records.  The RO granted an increased rating to 50 
percent in a March 2005 rating decision.  Any defect in the 
prior notice to the veteran has been cured.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  No further actions 
to assist the veteran in developing his claim are required.  
There is therefore no resulting lack of fairness in the 
adjudicative process as the veteran has been furnished all 
the intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, (U.S. Vet. App. ---, No. 02-1077 (April 14, 
2005)).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
based upon the average impairment of earning capacity as 
determined by a schedule for rating disabilities. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003). Separate rating 
codes identify various disabilities. 38 C.F.R. Part 4. In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2004).  

Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated as 50 percent disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2004).  

Factual Background and Analysis.  During the pendency of the 
veteran's appeal the RO recharacterized his service connected 
cranial neuralgia as migraines.  In rating the veteran's 
service-connected disability, the RO changed the diagnostic 
code under which his headaches were evaluated.  An increased 
rating to 50 percent was granted which is the maximum 
schedular rating for migraine headaches.  As the maximum 
schedular rating was assigned by the RO, the Board has 
limited its review to two questions:  One, whether the 
diagnostic code for rating the veteran's service-connected 
disability was appropriate.  Two, whether the veteran's 
service-connected disability is of such an unusual nature 
that is should be referred for an extraschedular rating.  

A November 1949 rating decision granted service connection 
for cranial neuralgia (analogous to trigeminal neuralgia) and 
assigned a 10 percent disability rating.  The veteran's 
cranial neuralgia was continuously rated as 10 percent 
disability until March 2005.  The veteran's claim for an 
increased rating, which lead to this appeal, was received in 
August 1998.  In a March 2005 rating decision, the RO 
recharacterized the veteran's service-connected disability as 
migraine type headaches.  The RO evaluated the migraine 
headaches under the diagnostic code for rating migraines, 
rather than the diagnostic code for rating disability due to 
neuralgia of the fifth trigeminal nerve.  The RO in the March 
2005 rating decision granted a 50 percent rating for 
migraines.  The effective date assigned was August 21, 1998.  
The date the veteran's claim for an increased rating was 
received.  

The regulations at 38 C.F.R. § 4.13 (2004) provide that the 
repercussion upon a current rating of service connection when 
change is made of a previously assigned diagnosis or etiology 
must be kept in mind.  The aim should be the reconciliation 
and continuance of the diagnosis or etiology upon which 
service connection for the disability had been granted.  For 
that reason, the Board has carefully reviewed the service 
medical records to determine the etiology of the veteran's 
service connected disability and the current June 2004 VA 
examination which recharacterized its diagnosis.  

The March 1949 Report of the Medical Board reveals that in 
December 1947 the veteran was struck on the head, right arm 
and back by a number of boxes, each weighing 43 pounds.  The 
veteran was admitted for observation and no evidence of 
trauma was found.  The following week the veteran was again 
admitted.  While at the hospital the veteran complained of 
backache and headache.  The veteran than gave a history of 
falling thirty feet into the hold of the ship in 1943.  He 
sustained no fractures and had only occasional headaches 
afterwards.  Subsequent to the December 1947 incident his 
headaches increased in severity.  The Board diagnosed cranial 
neuralgia and recommended the veteran be separated from the 
service.  No other residuals were identified.  Service 
connection was then granted for cranial neuralgia, which was 
the diagnosis assigned to the veteran's headaches.  

The veteran's cranial neuralgia was rated under the 
diagnostic code for evaluating disability of the trigeminal 
nerve.  During the following fifty year period there has been 
some confusion as to the etiology and nature of the veteran's 
service connected disability.  When the veteran's claim was 
referred to VA examiners previously they erroneously 
evaluated the veteran looking for symptoms of paralysis of 
the facial nerves rather than headaches.  In addition, the 
veteran had over the years related various symptoms such as 
tingling in his upper extremities, to his injuries sustained 
in service.  

In November 2003, the Board remanded the veteran's claim for 
an increased rating.  The purpose of the examination was to 
provide a VA examination to clarify the nature and severity 
of the veteran's service-connected disorder.  In June 2004, a 
VA cranial nerve and neurological examination was performed.  
The VA examiner thoroughly reviewed the veteran's medical 
history and examined the veteran.  The following diagnoses 
were recorded: migraine type or vascular headache disorder, 
secondary to head trauma suffered while on active duty in the 
Navy; peripheral neuropathy of unknown etiology not service-
connected; post-traumatic stress disorder not service-
connected with associated depression; sensorineural hearing 
loss, possibly service-connected; and a history of 
cardiogenic syncope, resolved with pacemaker placement, not 
service connected.  

In discussing the diagnoses, the VA examiner stated the 
diagnoses of trigeminal or fifth nerve neuralgia noted in the 
records were incorrect.  After reviewing the veteran's 
records, he determined that post-trauma migraine-like 
headache disorder was the most likely diagnosis.  The 
headache disorder was moderately to severely disabling, as 
noted in the veteran's history.  He recommended further 
consultation at the VA Neurology and Pain Clinic with 
medication trials to better control the headaches.  

He also noted the veteran had cervical and lumbar spondylosis 
which was not service connected.  The veteran also had 
peripheral neuropathy of unknown etiology.  The veteran had 
recently, in the last 4-6 months, described episodes of 
vertigo, associated with a migraine equivalent disorder, that 
is service-connected.  The VA examiner found no diagnosis of 
multi-infarct dementia in the veteran's records.  In the VA 
examiner's opinion, even if there was such a diagnosis it 
would not be related to his service-connected migraine or 
vascular headache disorder.  In answer to the Board's 
specific questions as to the existence of any epileptiform 
seizures, facial nerve paralysis, staring, rhythmic blinking 
of the eyes, nodding of the head, sudden jerking movements, 
hallucinations, perceptual illusions, autonomic disturbances, 
abnormalities of thinking, memory or mood, none were 
associated with the veteran headaches.  Constant medication 
was required to control the veteran's service-connected 
vascular or migraine headaches.  

After reviewing the record, the Board has concluded the 
current diagnosis is consistent with the service medical 
records, which noted the veteran had headaches after being 
injured in service.  The RO changed the diagnostic code under 
which the veteran's disability was rated to the diagnostic 
code for rating migraines.  In Pernoria v. Derwinski, 5 Vet. 
App. 625, 629 (1992) the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held the Board 
should explain in its decision the diagnostic code under 
which a claim is evaluated.  Most importantly, the Board 
should explain any inconsistencies apparent or real, that 
result from citing codes different from those used by VA at 
other times in the history of the adjudication of the claim.  

In this instance, the veteran's disability was previously 
rated under the code for rating disability of the trigeminal 
nerve.  Originally, the veteran's disability was noted to be 
rated as "analogous" to trigeminal nerve disability.  
38 C.F.R. § 4.124a, Diagnostic Code 8405.  The basis for the 
analogous rating is found in the diagnostic code for rating 
brain disease due to trauma, which refers to rating 
neurological residuals based on specific rating codes for 
identified symptoms, such as hemiplegia, epileptiform 
seizures and facial nerve paralysis, etc.  No such residuals 
have been diagnosed in this case.  The maximum rating under 
this code is 50 percent.  

The rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
limits the rating for headaches related to brain trauma to a 
10 percent rating, unless there is evidence of diagnosis of 
multi-infarct dementia associated with the brain trauma.  The 
RO reviewed the claim and noted service connection was 
granted for headaches, diagnosed as cranial neuralgia, not 
residuals of brain trauma.  The RO after reviewing the June 
2004 VA examination, which re-characterized his service-
connected disability as migraines or vascular headaches, 
rated the veteran under the appropriate diagnostic code for 
rating migraines 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).  As the veteran's service-connected disability was 
diagnosed as migraines or tension headaches, the RO assigned 
a 50 percent rating under Diagnostic Code 8100 for rating 
migraines.  See also Butts v. Brown, 5 Vet. App. 532, 537-540 
(1993) and Tedeschi v. Brown, 7 Vet. App. 411, 413-4 (1995).  
A 50 percent rating is the maximum schedular rating provided 
for disability due to migraines.  

The veteran and his representative have asserted a higher 
rating than 50 percent for migraines should be assigned.  The 
Board has construed this as a claim for an extraschedular 
rating.  The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's migraines have caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  The veteran has been 
receiving VA non-service connected pension benefits since 
January 1995, based on his non-service connected 
hypertension, residuals of a myocardial infarction, and 
depression.  




ORDER

An increased rating for migraines (previously characterized 
as cranial neuralgia) is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


